Appellant urges error on our part in reforming his sentence, — which had been by the trial court erroneously entered at two years, — so as to make same state the penalty as one year. We reformed the sentence to correspond with the verdict. Appellant urges error on our part in so doing. In felony cases tried by juries alone, under the procedure in this State, the power to fix the punishment is exclusively in the hands of the jury. If the sentence pronounced does not correspond with the punishment so fixed by the jury, this court on appeal has power to reform it and make it correspond. Art. 847, C. C. P.; Holden v. State, 98 Tex.Crim. Rep.; Laudermilk v. State, 47 Tex. Crim. 427; Smiddy v. State, 101 Tex.Crim. Rep.; Hart v. State, *Page 616 
101 Tex.Crim. Rep.; Thurman v. State, 102 Tex. Crim. 76; Williams v. State, 119 Tex.Crim. Rep..
The motion for rehearing is overruled.
Overruled.